Citation Nr: 0205617	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  94-16 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to May 
1977.

This matter was originally before the Board of Veterans' 
Appeals (Board) from an April 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In May 1998, the Board entered a decision 
that the veteran appealed to the United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims (Court)).

In May 1999, the Court granted an unopposed motion for 
remand, vacating the 1998 decision and remanding the case to 
the Board for another decision.  The veteran was previously 
represented before the Board by a service organization. Now, 
he is represented by the private attorney who represented him 
before the Court.  On August 2, 1999, the Board informed the 
representative that any additional argument or evidence must 
be forwarded within 90 days of the date of the letter.  No 
response was received.  In February 2000, the Board entered a 
decision that the appellant appealed.  

In January 2001, the Court granted a joint motion for remand, 
vacating the 2000 decision and remanding the case to the 
Board for another decision.  

In March 2001, the Board informed the representative that any 
additional argument or evidence must be forwarded within 90 
days of the date of the letter.  In June 2001, the 
appellant's representative moved for a 60-day extension of 
time to submit additional argument or evidence.  The motion 
was granted, and the appellant's representative was given 
until August 27, 2001 to submit additional argument or 
evidence.  No additional argument or evidence was received.  

In August 2001, the appellant's representative moved for a 
second extension of time to submit additional argument or 
evidence.  The motion was granted in September 2001 and the 
appellant was given until October 29, 2001 to submit 
additional argument or evidence.  Again, however, no 
additional evidence was received.  

In February 2002, the appellant's representative moved for a 
third extension of time to submit additional argument or 
evidence.  In March 2002, the Board found that good cause had 
not been shown to justify any further extension of time and 
denied the motion.  Accordingly, the Board will proceed to 
address whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for a 
psychiatric disorder.

Before doing so, however, the Board observes that the January 
2001 joint motion for remand states that:

(Title) 38 C.F.R. § 20.204 requires that 
a substantive appeal be withdrawn in 
writing.  It is unclear, therefore as to 
whether the veteran's appeal for an eye 
condition claim, verbally withdrawn at 
the 1994 RO hearing, remains pending.  On 
remand, the Board should seek 
clarification from the veteran as to his 
position on this claim.  

In August 2001, the representative stated that the veteran 
did not withdraw his appeal regarding the eye condition 
claim, and therefore, the Board was requested to remand the 
claim to the RO for further development and readjudication 
pursuant to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).

The Board notes, however, that not only did the veteran 
withdraw the issue verbally at the November 1994 hearing, he 
specifically withdrew the issue in writing.  In this respect, 
the hearing transcript reveals the following exchange:

CHMN:	So why is it that you think 
that (the eye condition) should 
be service connected if you are 
born with it?

VET:	The eye condition was not 
intended to be service 
connected.

CHMN:	That's your claim.  We said 
that there were two issues at 
the beginning of the hearing.  
New and material evidence to 
reopen the issue of service 
connection for eye condition 
and new and material evidence 
to reopen the issue of service 
connection for nervous 
condition.

VET:	I cannot take responsibility 
for bureaucratic mistakes.

CHMN:	So do you want to withdraw that 
issue?

VET:	That issue should have been 
withdrawn.

RO Hearing transcript of November 2, 1994 pgs 4-5.

Additionally, on November 2, 1994, the veteran signed a VA 
Form 21-4138 statement stating that, "I withdraw the issue 
of SC for an eye condition from my appeal."  

The law is clear, "[a] Substantive Appeal may be withdrawn 
in writing at any time before the Board of Veterans' Appeals 
promulgates a decision."  38 C.F.R. § 20.304 (2001).  By 
statute the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination 
being appealed.  38 U.S.C.A. § 7105 (West 1991).  Based on 
the foregoing evidence the Board finds that there is nothing 
unclear concerning whether the claim to reopen the issue of 
entitlement to service connection for an eye disorder remains 
pending.  The issue was properly withdrawn in writing in 
November 1994, and notwithstanding the joint motion, the 
Board, as a matter of law, may not exercise jurisdiction.  By 
withdrawing his appeal in writing in November 1994 the 
veteran agreed that there was no issue or error of fact or 
law.  A remand to afford the RO an opportunity to consider 
this claim in light of the veteran's unambiguous November 
1994 written withdrawal would be inappropriate 
jurisdictionally, it would only serve to further delay 
resolution of the claim, and it would constitute an 
unwarranted waste of limited VA resources.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

The veteran may, of course, elect to file a new claim to 
reopen the issue of entitlement to service connection for an 
eye disorder with the RO at any time.


FINDINGS OF FACT

1.  In a March 1991 rating decision, the RO denied 
entitlement to service connection for a nervous disorder.  
The veteran was provided notice of the determination and of 
his appellate rights, however, a timely notice of 
disagreement was not received.  

2.  Evidence submitted since the RO's March 1991 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's March 1991 decision denying service connection 
for a nervous condition is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.104 (2001).

2.  New and material evidence has not been submitted since 
the RO's March 1991 decision, thus, the claim of entitlement 
to service connection for a psychiatric condition is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In July 1988, the RO denied service connection for a nervous 
disorder noting that an acquired psychiatric disorder was not 
manifested during service, and that although the veteran had 
had symptoms of anxiety and depression, no diagnosis other 
than alcoholism had been shown in service.  The RO noted that 
service medical records showed that the veteran drank enough 
to "get smashed" every night.  The RO also reviewed 
evidence reflecting that the veteran received treatment for 
alcohol abuse during service, and that he sometimes showed 
symptoms of anxiety or depression in relation to the stresses 
of rehabilitation programs.  The RO concluded that alcoholism 
resulted from the veteran's own willful misconduct and that 
it was not a disability for which compensation benefits were 
provided.  The RO did not find a link between any in-service 
symptoms and any psychiatric disorder diagnosed post-service.

The veteran filed VA Form 21-4138 in September 1990, seeking 
to reopen a claim for service connection for a nervous 
disorder.

At a January 1991 VA psychiatric examination the veteran 
related that he had worn glasses since he was a small child, 
and that he had been anxious for a long time due to his 
visual difficulties.  It was noted that he also had a problem 
with alcohol in the past, and had been on Antabuse and in a 
rehabilitation program.  He reported being hospitalized at 
Miami Valley Hospital in November 1982 following a medication 
overdose.  The pertinent diagnoses at discharge were a 
generalized anxiety disorder, alcohol abuse, and a 
personality disorder not otherwise specified.

In a rating decision of March 1991, the RO confirmed the 1988 
rating action findings that an acquired psychiatric disorder 
was not shown during service; that a general anxiety disorder 
was not of service origin; that a personality disorder was a 
developmental disorder which could not be the basis for a 
grant of service connection; and that alcohol abuse was due 
to the veteran's own willful misconduct and not a basis for 
compensation benefits based on applicable regulations.  The 
veteran did not perfect a timely appeal.

Evidence that was of record at the time of the RO's 1991 
denial included the veteran's service medical records which 
reflected that in March 1976 the veteran had a condition best 
described as visual difficulty due to muscle imbalance.  
Cross training regarding work activities was recommended.  
The veteran sought treatment for excessive drinking in April 
1976.  It was reported that the veteran drank enough to "get 
smashed" every night.  He had been arriving late for work on 
several occasions, which prompted his visit for treatment.  
The impression was that the veteran had a severe drinking 
problem.  Antabuse and an alcohol rehabilitation program were 
prescribed.  Alcohol Treatment Center reports for May 1976 
reflect that the veteran had been drinking heavily since his 
arrival in Korea seven months earlier.  He described domestic 
problems, a rough childhood, and he related that having many 
bad experiences, both professional and personal led to 
drinking.  The final diagnosis was habitual excessive 
drinking.  In July 1976, the veteran complained of being very 
depressed with feelings of hostility and wanting to "get 
even."  He described difficulty concentrating on his job, 
which adversely impacted on his job performance.  It was 
noted that his wife wanted to remain married, but did not 
want to go with him to Germany.

In August 1976, it was reported that the veteran had personal 
problems.  He wanted to remain in country, but his request 
for an extension had been turned down.  He had stopped taking 
Antabuse and resumed drinking.  By September 1976, the 
veteran was again taking Antabuse.  When the veteran was seen 
in October 1976 for a prescription renewal, it was noted that 
he was separated from his spouse.  There was a reference to 
chronic depression.  In December 1976, he was seen for 
counseling regarding some depression and anxiety related to 
marital problems, and he had been in alcohol rehabilitation.  
In February 1977, the veteran was counseled regarding work-
related problems.  He reported that eye difficulties were 
interfering with his job efficiency.  An eye consultation 
diagnosed farsightedness.

The report of the separation medical examination in April 
1977 reflects that the veteran's psychiatric status was 
normal.  It was noted that he had completed all phases of the 
Alcohol Rehabilitation program.

At the time of the RO's March 1991 decision, the evidence of 
record included a discharge summary from Miami Valley 
Hospital reflecting treatment in November 1982 for a history 
of "being uptight" over the prior year due to unemployment.  
The diagnosis was depressive anxiety behavior, situational.

VA outpatient records reflect that in May 1988 the veteran 
reported the history of manic depression in Korea.  The 
assessment was a bipolar affective disorder.

Anxiety and alcohol abuse were diagnosed during VA clinic 
visits through June 1990.  Also, clinical records from 
Aukerman Medical Center for the period from 1986 to 1989 
showed treatment for various symptoms including anxiety, 
stress pattern, and panic attacks.

A November 1990 report from Donald Watren, M.D., reflected 
that in November 1981 the veteran had complaints of chest 
pain, diagnosed as costochondritis, and that he was treated 
for anxiety.  When the symptoms persisted the veteran was 
admitted to Miami Valley Hospital for treatment in November 
1982.

Received subsequent to the March 1991 rating decision was a 
report from J. W. McIntosh, Ph.D., who stated that he 
evaluated the veteran in August 1990.  At the time, the 
appellant recounted a long history of problems with anxiety 
dating back to service.  Dr. McIntosh noted that the veteran 
had a personality disorder and a diagnosis of alcoholism 
while on active duty.

In March 1991, Daniel Held, a social worker, reported that 
the veteran had had 17 office visits for psychotherapy 
beginning in October 1990, and that the diagnosis was a 
chronic, generalized anxiety disorder, with a history of an 
attention deficit disorder.

Records received after March 1991, also showed that the 
veteran was seen at the Shelby County Mental Health Clinic 
from November 1987 to September 1988 to help him develop 
insight into his behavior.  Records dated in May 1992, 
reflect that the veteran had been treated since September 
1991.  He was noted to have a history of generalized anxiety 
disorder resulting from visual problems, and a dysfunctional 
family.

VA outpatient treatment reports received in July 1992, 
include a May 1988 medical certificate reflecting that the 
veteran was under a lot of stress following two divorces and 
that he had been fired from several jobs.  Reportedly, he 
drank to relieve depression.  It was noted that the veteran 
reported experiencing manic depression while in Korea and in 
1982 after a divorce that required two weeks treatment.  A 
representative entry among VA treatment records is a June 
1988 report reflecting diagnoses of generalized anxiety 
disorder and history of alcohol abuse.  Those diagnoses 
continued through VA outpatient treatment in June 1990, when 
a bipolar affective disorder and major depression were 
diagnosed.

Psychological test results from M. A. Jones, Ph.D., in August 
1992 reflect that the veteran provided a history that he was 
always in trouble during his formative years; that he had a 
bad attitude; and had abused alcohol since his early teens.  
It was opined that the veteran was experiencing 
symptomatology consistent with a generalized anxiety 
disorder, history of alcohol abuse, and psychological factors 
affecting physical condition.  An underlying personality 
disorder was noted to be exacerbating the primary symptoms.

In October 1992, the Social Security Administration (SSA) 
granted disability benefits based on a generalized anxiety 
disorder with panic attacks, alcohol abuse in remission, and 
a vision impairment affecting binocular vision and focusing.  
The veteran was determined to be under a "disability", as 
that term is defined in the Social Security Act since June 9, 
1990.  

Also associated with the claims folder since the March 1991 
decision are the veteran's service administrative records, 
school records, and the complete medical records 
(approximately 250 pages) upon which the favorable SSA 
decision was rendered.

During hearing testimony in September 1993, November 1994, 
and before the undersigned at the RO in November 1997, the 
veteran testified that he self-medicated with alcohol for 
stress during service; that he was treated with Antabuse, 
Dalmane, Valium, Xanax, and Ativan during service; that he 
was discharged from service because of a personality 
disorder; that no physician has ever attributed his anxiety 
disorder to service; and that he was initially hospitalized 
after service in 1981.

II.  Analysis

The appellant's primary contention is that he has been 
visually impaired all his life; that a recruiter assisted his 
service entrance knowing that he was not qualified; and that 
the veteran experienced extreme stress immediately upon entry 
into service because visual defects and dyslexia prevented 
him from doing his required work at a satisfactory level.  It 
is argued that the service did not assist the veteran when he 
complained about his predicament, and that a psychiatric 
disability resulted from the hardships of his active military 
service warranting a grant of service connection.

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(2001).

For certain disabilities, such as psychoses, service 
connection may be presumed when such disability is shown to a 
degree of 10 percent or more within one year of the veteran's 
discharge from service.  38 U.S.C.A. §§  1101, 1112, 1137 
(West 1991); 38 C.F.R. §§  3.307, 3.309 (2001).  Such a 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113 (West 1991); 38 C.F.R. § 3.307.

As noted above, the veteran failed to perfect a timely appeal 
to the March 1991 rating decision that denied service 
connection for a psychiatric disorder.  Therefore, the March 
1991 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104, 20.302 (2001).  Accordingly, that claim may only be 
reopened and considered on the merits if new and material 
evidence has been submitted.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a). 

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments to 38 C.F.R. § 3.156(a), 3.159(c) 
and 3.159(c)(4)(iii) apply, however, only to claims to 
received on or after August 29, 2001.  As the present appeal 
was initiated prior to that date, it will be decided under 
the older version of 38 C.F.R. § 3.156 detailed below. 

When there is a prior final RO decision, the claim may not be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered, unless new and material evidence 
is presented.  When a claimant seeks to reopen a final 
decision based on new and material evidence, the Board must 
determine whether the evidence received since the last final 
disallowance of the claim is new and material under 38 C.F.R. 
§ 3.156(a).  If the evidence is new and material, the claim 
is reopened.  Elkins v. West, 12 Vet. App. 209, 218-9 (1999).  

Title 38, Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also, Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  The credibility of new 
evidence is presumed for the limited purpose of determining 
whether it is material.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which 
declined, after having considered newly presented evidence, 
to reopen a previously disallowed claim because of a lack of 
new and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).

In this case, at the time of the March 1991 rating decision, 
the evidence included service medical records that indicated 
that the appellant entered service with pre-existing visual 
impairment and that he was treated on a continuing basis for 
alcoholism.  The record further reflects that the appellant 
was administratively discharged on the basis of unsuitability 
due to an excessive drinking habit, and that he was 
clinically evaluated as psychiatrically normal upon release 
from active duty in April 1977.

The Board finds, however, that the evidence added since March 
1991, when considered in light of the entire record, is not 
new and material.  To the extent that the evidence submitted 
since March 1991 was not physically of record, it is new.  
The evidence, however, is cumulative in nature in that it 
continues to show that the veteran has a known psychiatric 
disability which requires periodic medical care.  Moreover, 
the evidence is cumulative in the sense that the veteran 
continues to submit his own lay opinions concerning the 
etiology of his illness.  The veteran, as a lay person 
untrained in the field of medicine, is not competent to offer 
an opinion which requires specialized medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The evidence submitted since March 1991, when viewed in light 
of all of the evidence of record, also is not material 
because it is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  The 
evidence from Daniel Held, Shelby County Mental Health 
Clinic, VA providers, M.A. Jones, Ph.D., and the Social 
Security administration simply repeats a known fact, i.e., 
the appellant is disabled due to a psychiatric disorder and 
he is receiving medical care for that disability.  The 
evidence from J.W. McIntosh, Ph.D., recounts the veteran's 
self reported history that his symptoms date back to service.  
Such a statement, however, is not material.  Rather, Dr. 
McIntosh was merely transcribing the veteran's self reported 
history.  No opinion was provided as to the etiology of any 
found psychiatric condition.  To the extent that Dr. 
McIntosh's statement may suggest an opinion the Board notes 
that the Court has held that an opinion based upon a history 
provided, without more, is not sufficient to satisfy the 
medical nexus requirement.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) ("Evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
competent medical evidence...") 

The Board also notes that the evidence submitted since March 
1991 shows that the veteran suffers from a personality 
disorder.  As was the case in 1991, and as is the case today, 
a personality disorder is not a disease or injury within the 
meaning of applicable legislation pertaining to disability 
compensation for VA purposes.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127 (2001).  

Accordingly, the benefit sought on appeal is denied.

In reaching this decision the Board finds that because the 
appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine cannot be 
applied in this case.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

New and material evidence has not been submitted to reopen 
the veteran's claim of entitlement to service connection for 
a psychiatric disability.  The appeal is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

